Case 1:19-cv-02381-LTB-MEH Document 27 Filed 10/09/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-2381-MEH

  WALTER CHARNOFF

                        Plaintiff,

                v.

  NANCY LOVING,
  ARTPORT LLC,
  ARTSUITE NY, and
  STUDIO 41, LLC

                        Defendants.


                RESPONSE TO PLAINTIFF’S EMERGENCY MOTION FOR
                            PRESERVATION ORDER


         Defendants submit the following Response to Plaintiff’s Emergency Motion for

  Preservation Order (Motion):

         Plaintiff’s Motion is unnecessary, burdensome, and fails to meet the three prongs

  necessary for the entry of a preservation order because (1) there is not a significant risk

  that relevant evidence will be lost or destroyed —if it is in Plaintiff’s possession, (2) the

  expense of third party storage is overbroad, not efficient, and not necessary — if it is in

  Plaintiff’s possession, and (3) the evidence can be preserved and thereby avoid the risk

  of it being in the hands of a third party —if it is in Plaintiff’s possession.1 What is clear


  1As previously communicated to Plaintiff, Defendants already videotaped,
  photographed, insured, and attempted a “white glove” delivery by a professional art
  shipper to Plaintiff to ensure the state of the art could never be in dispute but Plaintiff
  rejected delivery.
Case 1:19-cv-02381-LTB-MEH Document 27 Filed 10/09/19 USDC Colorado Page 2 of 4




  from Plaintiff’s Motion is that, as Defendants have always suspected, Plaintiff wants his

  money back and to renege on his agreement to purchase the art or, as he puts it,

  preserve his ability to elect the remedy of rescission. That said, however, Defendants

  do not oppose the relief requested in Plaintiff’s Motion on the condition that Plaintiff

  bears the total cost of the storage and insurance regardless of the outcome of this

  litigation.

          Defendants decline Plaintiff’s invitation to further multiply the cost of defending

  this litigation, which is not yet at issue (despite 5 motions pending before this Court), by

  litigating the merits of the parties’ dispute in this Response. Therefore, Defendants will

  not respond to the arguments raised in Plaintiff’s pre-discovery Motion other than to say

  that there are disputed issues of fact as to (1) whether Defendants refused to ship the

  art or Plaintiff actually refused (as now) to accept shipment of the art, (2) whether

  Defendants really refused to authenticate the art versus offering certificates of

  authentication, (3) whether Defendants already provided information regarding proper

  storage and insurance for the art, (4) whether Plaintiff’s art purchase changed in any

  manner from what was shipped, and (5) whether any art was damaged. Defendants

  deny each of Plaintiff’s accusations and have previously provided him evidence to the

  contrary both prior to and during this litigation, and as will be seen upon actually

  opening the refused shipment.

          Plaintiff’s position that he will not be able to elect the remedy of rescission carries

  no weight. And, Plaintiff does not explain how accepting delivery of the art, reviewing

  whether the art is in fact what he agreed to purchase and whether or not it is damaged,


                                                 2
Case 1:19-cv-02381-LTB-MEH Document 27 Filed 10/09/19 USDC Colorado Page 3 of 4




  will not further the purposes of this litigation. In fact, it has been Plaintiff’s position all

  along that the art should be delivered to him, Amended Complaint [DOC 5] at ¶46, and

  he demanded the art be delivered to him including after this case was filed. However,

  now when Defendants simply delivered the art to him, it was refused. If Plaintiff has his

  way, he will not (and cannot) verify whether he received the benefit of his bargain.

  Thus, his argument that he did not get what he contracted for is, at this point, imaginary.

  Finally, Plaintiff strangely raises an as-is clause contained in an agreement that was

  never signed by him as a material alteration to the parties’ contract but that unsigned

  agreement cannot form the basis for refusing to open the art that Defendants attempted

  to deliver to him.

          For the foregoing reasons, Defendants believe a Preservation Order is

  unnecessary, inefficient, and burdensome and that Plaintiff has not met the legal

  standard for obtaining such an Order because Plaintiff can simply accept the art that he

  sued Defendants to obtain. However, Defendants do not oppose Plaintiffs’ Motion to

  the extent he bears all costs of storage and insurance regardless of the outcome of this

  litigation.

  Respectfully submitted this 9th day of October, 2019.

                                               Shoemaker Ghiselli + Schwartz LLC

                                               /s/ Liza Getches
                                               Elizabeth H. Getches
                                               SHOEMAKER GHISELLI + SCHWARTZ LLC
                                               1811 Pearl Street
                                               Boulder, CO 80302
                                               Telephone: (303) 530-3452
                                               FAX: (303) 530-4071
                                               Email: lgetches@sgslitigation.com

                                                   3
Case 1:19-cv-02381-LTB-MEH Document 27 Filed 10/09/19 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of October, 2019, a true and accurate copy of
  the foregoing RESPONSE TO PLAINTIFF’S EMERGENCY MOTION FOR
  PRESERVATION ORDER was filed and served via via the Court’s CM-ECF system on
  the following:

  Ian T. Hicks, Reg. No. 39332
  The Law Office of Ian T. Hicks LLC
  6000 East Evans Avenue, Building 1, Suite 360
  Denver, Colorado, 80222
  Telephone: (720) 216-1511
  Facsimile: (303) 648-4169
  E-mail: ian@ithlaw.com



                                            s/ Sarah Lee




                                               4
